50 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bennie E. SHURN, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary, Department of Health & HumanServices, Defendant-Appellee.
No. 93-56450.
United States Court of Appeals, Ninth Circuit.
Submitted March 9, 1995.*Decided March 17, 1995.

Before:  BROWNING, BOOCHEVER, and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
The Secretary did not err by determining that Shurn was not disabled.  The regulations indicate that a person aged 55 and older with transferable skills is not disabled if she can perform "light" or "sedentary" work.  20 C.F.R. Pt. 404, Subpt.  P, App. 2, Rules 201.03, 202.03.  Shurn concedes that she is capable of performing work requiring "light" levels of exertion, and substantial evidence supported the ALJ's conclusion that Shurn had gained transferable skills in her previous work.  Matthews v. Shalala, 10 F.3d 678, 679 (9th Cir.1993).


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3